 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   NERI URBINA, et al.,                                Case No. 1:19-cv-01471 NONE JLT

12                       Plaintiffs,                     ORDER AFTER NOTICE OF
                                                         SETTLEMENT
13                  v.                                   (Doc. 76)

14   FREEDOM MORTGAGE CORPORATION,

15                       Defendant.

16

17          Counsel for parties report they have settled this matter and two others, all of which

18   purport to represent the same interests of the same putative class. (Doc. 76 at 2) They indicate

19   they intend to seek approval of the class settlement in Reddick v. Freedom Mortgage

20   Corporation, No. 3:19-cv-02193 (N.D. TX). Id. If the class is certified in Reddick, this case and

21   the third one, will be dismissed, because the plaintiffs are part of the class to be certified. Id. The

22   parties suggest that this case should remain stayed pending the determination of the settlement

23   and any appeal. Id. Though the Court declines to agree to this type of extensive stay at this time,

24   the Court ORDERS:

25          1.      The action remains STAYED;

26   ///

27   ///

28   ///
 1             2.   Within 90 days and every 90 thereafter, the parties SHALL file a joint status

 2   report.

 3
     IT IS SO ORDERED.
 4

 5      Dated:      May 13, 2021                           _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
